Exhibit 10.2
AMENDMENT NO. 1 TO SPONSOR CONTRIBUTION AGREEMENT
(MGM MIRAGE)
     This AMENDMENT NO. 1 TO SPONSOR CONTRIBUTION AGREEMENT (MGM MIRAGE), dated
as of April 29, 2009 (this “Amendment”) is made by MGM MIRAGE, a Delaware
corporation (“Sponsor”), in favor of CITYCENTER HOLDINGS, LLC, a Delaware
limited liability company (“Borrower”), and BANK OF AMERICA, N.A., as collateral
agent pursuant to that certain Collateral Agent and Intercreditor Agreement (as
defined in the MGM Sponsor Contribution Agreement) (in such capacity together
with its successors and assigns, the “Collateral Agent”) for the benefit of the
Beneficiaries (as defined in the MGM Sponsor Contribution Agreement).
WITNESSETH:
     A. Borrower is the owner, directly or indirectly, of the land and
improvements collectively constituting the CityCenter project, currently under
construction in Clark County, Nevada (the “Project”).
     B. In connection with securing sources of funding for the completion of the
Project, Borrower has entered into the Credit Agreement, dated as of October 3,
2008 (as amended and as it may be amended, modified or restated from time to
time, the “Credit Agreement”), with the lenders referred to therein
(collectively, the “Lenders”) and Bank of America, N.A., as the administrative
agent for the Lenders (in such capacity together with the successors, the
“Administrative Agent”).
     C. Borrower has entered into a Collateral Agent and Intercreditor
Agreement, dated as of October 3, 2008 (as amended and as it may be amended,
modified or restated from time to time, the “Collateral Agent and Intercreditor
Agreement”), with the Collateral Agent and the Administrative Agent, pursuant to
which the Collateral Agent is agreeing to act as collateral agent for the
Beneficiaries.
     D. It was an original condition to the making of Loans under the Credit
Agreement that Sponsor and Dubai World, a Dubai, United Arab Emirates government
decree entity (“Dubai World”), on a several (and not joint or joint and several)
basis, agreed to make future capital contributions to Borrower (either directly
or through their respective wholly-owned subsidiaries), that Sponsor and
Borrower executed that certain Sponsor Contribution Agreement (MGM MIRAGE),
dated as of October 31, 2008 (the “MGM Sponsor Contribution Agreement”) and
that, concurrently therewith, Dubai World and Borrower executed a comparable
agreement (the “Dubai World Sponsor Contribution Agreement” and together with
the MGM Sponsor Contribution Agreement, the “Sponsor Contribution Agreements”).
     E. The Collateral Agent asserts that there may be existing Events of
Default, as well as impending Events of Default under the Dubai Word Sponsor
Contribution Agreement and the Credit Agreement.
     F. Borrower has requested that the Lenders agree to amendments to the
Credit Agreement in the form of Amendment No. 2 to Credit Agreement, dated as of
this date (the “Credit Agreement Amendment”), as well as to amendments to
certain of the other Loan Documents (as such term is defined in the Credit
Agreement).
     G. Sponsor’s execution and delivery of this Amendment is a condition
precedent to the effectiveness of the Credit Agreement Amendment and of the
amendments to the other Loan Documents (as such term is defined in the Credit
Agreement).

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, it is agreed as follows:
     SECTION 1. Certain Definitions. (a)The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
     “Administrative Agent” has the meaning set forth in the recitals.
     “Amendment” shall have the meaning set forth in the preamble.
     “Borrower” shall have the meaning set forth in the preamble.
     “Collateral Agent” has the meaning set forth in the preamble.
     “Collateral Agent and Intercreditor Agreement” has the meaning set forth in
the recitals.
     “Credit Agreement” has the meaning set forth in the recitals.
     “Credit Agreement Amendment” has the meaning set forth in the recitals.
     “Dubai World” has the meaning set forth in the recitals.
     “Dubai World Contribution Agreement” has the meaning set forth in the
recitals.
     “Lenders” has the meaning set forth in the recitals.
     “MGM Sponsor Contribution Agreement” has the meaning set forth in the
recitals.
     “Project” has the meaning set forth in the recitals.
     “Sponsor Contribution Agreements” has the meaning set forth in the
recitals.
     “Sponsor” has the meaning set forth in the preamble.
          (b) Capitalized terms for which meanings are provided in the MGM
Sponsor Contribution Agreement (as amended hereby) are, unless otherwise defined
herein, used in this Amendment with such meanings.
     SECTION 2. Amendments to MGM Sponsor Contribution Agreement. Upon the
occurrence of the Amendment No. 1 Effective Date,
          (a) Section 1 of the MGM Sponsor Contribution Agreement is hereby
amended by inserting the following definitions in the appropriate alphabetical
order:
     “ ‘Amendment No. 1’ means that certain Amendment No. 1 to Sponsor
Contribution Agreement (MGM MIRAGE), dated as of April 29, 2009, made by Sponsor
in favor of Borrower and Collateral Agent for the benefit of the Beneficiaries.”
     “ ‘Amendment No. 1 Effective Date’ has the meaning specified in Section 3
of Amendment No. 1.”

2



--------------------------------------------------------------------------------



 



     “ ‘April 29, 2009 Sponsor Contribution’ shall mean $224,000,000 in the form
of irrevocable letters of credit to be contributed by Sponsor to Borrower and
collaterally assigned to the Collateral Agent.”
     “ ‘Automatic Reinstatement Event” shall have the meaning set forth in
Section 8 of this Agreement.”
     “ ‘Deemed Satisfaction of Equity Commitments’ shall have the meaning set
forth in Section 8 of this Agreement.”
     “ ‘Defaulted Amount’ shall have the meaning set forth in Section 8 of this
Agreement.”
     “ ‘Letters of Credit’ means irrevocable letters of credit (in form and
substance, including as to drawing conditions, acceptable to the Lenders in
their sole and absolute discretion) issued by U.S.-based banks acceptable to
Dubai World (and to the Lenders in their sole and absolute discretion) in the
amount of the April 29, 2009 Sponsor Contribution for the benefit of Borrower
and collaterally assigned to the Collateral Agent.”
     “ ‘Reinstated Equity Commitment’ shall have the meaning set forth in
Section 8 of this Agreement.”
          (b) The following definition set forth in Section 1 of the MGM Sponsor
Contribution Agreement is hereby amended and restated in its entirety as
follows:
     “ ‘Equity Commitment’ shall mean, with respect to Sponsor as a several (and
not joint or joint and several) obligation, (a) prior to the Amendment No. 1
Effective Date, an amount equal to $958,840,918 and (b) after the Amendment
No. 1 Effective Date, an amount equal to $224,000,000.”
          (c) A new subsection (e) shall be added at the end of Section 2 of the
MGM Sponsor Contribution Agreement as follows:
     “(e) Notwithstanding anything contained in this Agreement to the contrary,
after the Amendment No. 1 Effective Date, the order and amount of equity
contributions between Sponsor and Dubai World shall be (i) $135,000,000 from
Dubai World, (ii) $224,000,000 from Sponsor, and (iii) $359,000,000 from Dubai
World.”
          (d) Section 4 of the MGM Sponsor Contribution Agreement is hereby
amended by deleting the heading and entire text of such Section and substituting
the following in lieu thereof:
          “[Intentionally Omitted]”
          (e) Section 8 of the MGM Sponsor Contribution Agreement is hereby
amended and restated in its entirety as follows:
          “8. Deemed Satisfaction and Automatic Reinstatement of Agreement;
Letters of Credit.
     Subject in all respects to the provisions of the succeeding three
sentences, and effective upon the Amendment No. 1 Effective Date, the Equity
Commitments shall be deemed satisfied via the April 29, 2009 Sponsor
Contribution and Sponsor shall have no further obligation under Section 2 of
this Agreement to make any further Equity Contribution under this Agreement or
to

3



--------------------------------------------------------------------------------



 



pay expenses under Section 22 of this Agreement (the “Deemed Satisfaction of
Equity Commitments”). Notwithstanding the preceding sentence, and any rule of
law or equity to the contrary notwithstanding, Sponsor’s obligations under this
Agreement, including the Equity Commitments, automatically shall reinstate as
and to the extent set forth in this Section 8 without any further notice or
other action being required on the part of the Collateral Agent any time (each
such event, an “Automatic Reinstatement Event”) any Letter of Credit for any
reason whatsoever is ever required to be returned or otherwise cancelled in any
manner whatsoever, including, without limitation, by virtue of any order,
declaration, judgment, or other type of issuance of any court or other tribunal,
any issuing bank for any reason whatsoever fails to honor any demand for payment
under any Letter of Credit, including, without limitation, by virtue of any
order, declaration, judgment, or other type of issuance of any court or other
tribunal, and/or any honored demand for payment under any Letter of Credit for
any reason whatsoever is rescinded and/or recovered, including, without
limitation, by virtue of any order, declaration, judgment, or other type of
issuance of any court or other tribunal (the amount so returned, cancelled,
failed to be honored, rescinded, and/or recovered, in each instance, being the
“Defaulted Amount”). Without limiting the generality of the provisions of the
preceding sentence, in the event of (and to the extent of the Defaulted Amount
of) each and every such automatic reinstatement, each such reinstated portion of
the Equity Commitments in the amount of the pertinent Defaulted Amount (a
“Reinstated Equity Commitment”) shall be deemed to have continued in existence
as if the Deemed Satisfaction of the Equity Commitments pursuant to the first
sentence of this Section 8 had never occurred with respect thereto. Without
limiting the generality of the foregoing, upon the occurrence of an Automatic
Reinstatement Event, Sponsor shall be obligated to make Equity Contributions up
to the Defaulted Amount and to further pay costs and expenses of the Collateral
Agent, if any, associated with such Automatic Reinstatement Event under
Section 22 of this Agreement, in each such case, in accordance with the terms
and conditions of this Agreement, and the Collateral Agent shall be exclusively
entitled, pursuant to the provisions of Sections 7 and 24 of this Agreement, to
pursue the recovery of if Sponsor does not timely honor it reinstated
obligations, all as if the Deemed Satisfaction of the Equity Commitments
pursuant to this Section 8 had never occurred with respect to any such
Reinstated Equity Commitment. For avoidance of doubt, (i) any reinstatement
pursuant to the preceding three sentences shall be limited to the Defaulted
Amount of each pertinent Reinstated Equity Commitment, plus the expenses, if
any, under Section 22 of this Agreement associated with collecting the Defaulted
Amount, and shall have no effect on the Deemed Satisfaction of Equity
Commitments that have not been so reinstated, and (ii) any reinstatement of
equity commitments under the Dubai World Sponsor Contribution Agreement shall
have no effect on the Deemed Satisfaction of Equity Commitments hereunder.”
     SECTION 3. Conditions to Effectiveness of this Amendment. The amendments to
the MGM Sponsor Contribution Agreement set forth in Section 2 hereof shall
become effective on the date (the “Amendment No. 1 Effective Date”) when all of
the following conditions set forth in this Section 3 have been completed:
          (a) The Collateral Agent shall have received counterparts hereof
executed on behalf of Sponsor and Borrower; and
          (b) The Administrative Agent shall have informed the parties that the
other conditions precedent to the effectiveness of the Credit Agreement
Amendment set forth in Article V thereof shall have been satisfied or waived to
the satisfaction of the Administrative Agent in its sole and absolute
discretion.

4



--------------------------------------------------------------------------------



 



     SECTION 4. Continuation of Agreement. This Amendment shall be strictly
limited to its terms. All of the representations, warranties, terms, covenants,
conditions and other provisions of the MGM Sponsor Contribution Agreement (as
expressly amended hereby) shall remain unchanged and shall continue to be, and
shall remain, in full force and effect in accordance with their respective
terms. Without limiting the generality of this Section 4, the amendments set
forth herein shall be limited precisely as provided for herein to the provision
expressly amended herein and shall not be deemed to be amendments to, waivers
of, consents to or modifications of any other term or provision of the MGM
Sponsor Contribution Agreement.
     SECTION 5. Representations, Warranties and Covenants. Sponsor represents,
warrants and covenants to Borrower and the Beneficiaries for their benefit, as
of the date hereof, as set forth below:
          (a) Sponsor (i) is validly existing and (ii) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to enter into and perform all obligations under this Amendment.
          (b) The execution, delivery and performance by Sponsor of this
Amendment have been duly authorized by all necessary corporate or other
organizational action, and do not and will not:
     (i) contravene the terms of any of Sponsor’s Organization Documents;
     (ii) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (A) any
material Contractual Obligation to which Sponsor is a party or affecting Sponsor
or the properties of Sponsor or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which Sponsor or its Property is subject; or
     (iii) violate any Law applicable to Sponsor.
          (c) There is no equitable or legal defense to the enforcement of the
MGM Sponsor Contribution Agreement (as amended by this Amendment) against
Sponsor which would be available to Sponsor in a Nevada court or United States
Federal Court in Nevada which has not been effectively waived to the extent
legally possible.
          (d) No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with:
     (i) the execution, delivery or performance by, or enforcement against, any
Sponsor of the MGM Sponsor Contribution Agreement (as amended by this
Amendment);
     (ii) the exercise by the Collateral Agent of its rights under the MGM
Sponsor Contribution Agreement (as amended by this Amendment); or
     (iii) the enforcement of the MGM Sponsor Contribution Agreement (as amended
by this Amendment) or the right of the Collateral Agent to receive payments
hereunder.

5



--------------------------------------------------------------------------------



 



          (e) This Amendment has been duly executed and delivered by Sponsor.
The MGM Sponsor Contribution Agreement (as amended by this Amendment)
constitutes a legal, valid and binding obligation of Sponsor, enforceable
against Sponsor in accordance with its terms, except as enforceability may be
limited by Debtor Relief Laws or equitable principles or as a matter of judicial
discretion.
          (f) There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Sponsor, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority by or against
Sponsor or any of its Subsidiaries or against any of their respective properties
or revenues (i) that if determined adversely, could reasonably be expected to
have a material adverse effect on the ability of Sponsor to perform its
obligations hereunder or under any other Sponsor Document, (ii) that purport to
restrain the construction or operation of the Project or otherwise affect the
Project in any material respect or (iii) that purport to affect the legality,
validity or enforceability of this Agreement or the consummation of the
transactions contemplated hereby.
          (g) No written statement made by or on behalf of Sponsor to the
Administrative Agent or the Collateral Agent in connection with the transactions
contemplated by the MGM Sponsor Contribution Agreement (as amended by this
Amendment) and the negotiation of the MGM Sponsor Contribution Agreement (as
amended by this Amendment) or delivered hereunder (in each case as modified or
supplemented by other information so furnished) as of the date thereof contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading (and, as of the date hereof, all such statements
continue, to the best knowledge of Sponsor, to be accurate in all material
respects); provided that, with respect to projected financial information,
Sponsor represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
     SECTION 6. Successors and Assigns. This Amendment shall be binding upon
Sponsor and its successors and assigns and shall inure to the benefit of
Borrower and the Beneficiaries and their successors and assigns, except that
Sponsor shall not have the right to assign its obligations hereunder without
prior written consent of the Collateral Agent.
     SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same agreement. Receipt by telecopier or
electronic mail of an executed signature page to this Amendment shall constitute
receipt of an executed original of this Amendment from the party executing such
signature page.
     SECTION 8. Integration. This Amendment represents the agreement of Sponsor,
Borrower, and the Collateral Agent with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.
     SECTION 9. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL,
ETC. THE PROVISIONS OF SECTIONS 18 AND 19 OF THE MGM SPONSOR CONTRIBUTION
AGREEMENT ARE INCORPORATED HEREIN AND APPLY TO THIS AMENDMENT AS THOUGH SET
FORTH HEREIN IN FULL.
[Signature pages to follow]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

            MGM MIRAGE,
a Delaware corporation
      By:   /s/ John M. McManus         Name:   John M. McManus        Title:  
Senior Vice President, Asst. General Counsel & Asst. Secretary     

Address for Notices:
MGM MIRAGE
3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: General Counsel
Telecopy: (702) 693-7628
Amendment No. 1
to Sponsor Contribution
Agreement (MGM MIRAGE)





--------------------------------------------------------------------------------



 



          Agreed and Accepted:

CITYCENTER HOLDINGS, LLC,
a Delaware limited liability company

By:   PROJECT CC, LLC,
        a Nevada limited liability company,
        its managing member
      By:   /s/ John M. McManus         Name:   John M. McManus        Title:  
Assistant Secretary     

Address for Notices:
CITYCENTER HOLDINGS, LLC
c/o MGM MIRAGE
3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: General Counsel
Telecopy: (702) 693-7628
Amendment No. 1
to Sponsor Contribution Agreement
(MGM MIRAGE)





--------------------------------------------------------------------------------



 



Agreed and Accepted:
BANK OF AMERICA, N.A.,
a national banking association,
as Collateral Agent

          By:   /s/ Maurice Washington         Name:   Maurice Washington       
Title:   Assistant Vice President     

Address for Notices:
Bank of America, N.A., as Collateral Agent
Agency Management
Mail Code: TX1-492-14-11
Bank of America Plaza
901 Main Street, 14th Floor
Dallas, Texas 75202-3714
Telecopier: (214) 209-9544
Telephone: (214) 209-4128
With a copy to:
Bank of America, N.A.
Special Assets Group
Mail Code: TX1-492-66-01
901 Main Street, 66th Floor
Dallas, TX 75202
Attn: Jack Woodiel
Telecopier: (214) 290-9475
Telephone: (214) 209-0955
jack.woodiel@bankofamerica.com
And to:
Mayer Brown LLP
71 S. Wacker Drive
Chicago, IL 60606
Attn: Thomas S. Kiriakos
Telecopier: (312) 706-8232
Telephone: (312) 701-7275
tkiriakos@mayerbrown.com
Amendment No. 1
to Sponsor Contribution Agreement
(MGM MIRAGE)

